Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed 6/13/2022. Claims 1, 5 and 6 have been amended. Claims 3 and 8-20 have been cancelled. No new claims have been added. Therefore, claims 1, 2, 4-7 are presently pending in this application.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Carter (4,989,599) discloses a nasal breathing apparatus (10) comprising a pair of nasal members (38; cannula nipples) (col. 5, lines 9-16) adapted to be inserted into the nostrils of a nose of a patient for delivering gases to and discharging gases from a nasal airway of the nose (each respective tubing is capable of being configured to discharge gases, since they have the same structure as recited); a central tubular chamber (22; outer body member) that is integrally formed with each nasal sealing member (is provided with two cannula nipples; see also FIG. 5) (col. 5, lines 9-16), and that has a first end and a second end opposite to the first end of the central tubular chamber (see FIG. 4 showing outer body member with two different ends); an inner central tube (24; inner body member) being located inside the central tubular chamber (see FIG. 5; col. 5, lines 17-20), having two ports (46; cannula nipples) which are axially aligned with the pair of the nasal sealing members for delivering and directing gases from the inner central tube to the nasal members (see FIG. 5 -- gases are delivered to the nasal members as it’s passing through it), having a first end which is a closed end and a second end which is an open end and opposite to the first end of the inner central tube (see FIG. 5), defining a second chamber (28; primary bore) of the central tubular chamber; wherein a space surrounding the inner central tube defines a first chamber (26; primary bore) of the central tubular chamber (col. 5, lines 8-32); a breathing tube (16; hose) that is integral with the central tubular chamber (integral since it fits flush with the counterbore) and that laterally extends from the first end of the central tubular chamber for conducting gases to and from the first chamber of the central tubular chamber (col. 6, lines 65-68; FIG. 5); a delivery tube (18; hose) that is integral with the inner central tube (integral since it fits flush with the counterbore 62) and that extends laterally from the second end of the inner central tube in an opposite direction to the breathing tube for delivering gases to the inner central tube and the nasal sealing members (see FIG. 5); a first connector (12) for coupling the breathing tube to a standard anesthesia circuit adaptor for conducting gases from and to the first chamber of the central tubular chamber; and a second connector (14) for coupling the delivery tube to a gas supplying source for delivering gases to the inner central tube (col. 7, lines 13-20 -- for first connector and second connector, each of the sources are hooked up to gas supplies which inherently requires broadly a “connector”).
Gunaratnam et al. (2005/0241644) teaches a nasal assembly with nasal sealing members (604; cushion assembly). Barlow (2012/0138060) teaches a nasal assembly comprising a pair of side straps (primary head gear 15 has two arms; see para. 0037) which are coupled to a head strap system (175; secondary head gear) and adapted to apply adjustable pressure on the nasal sealing members and the nose and the face of the patient (adjustment of strap tension) (para. 0054; see also FIG. 8). Regarding claim 1, the prior art of record does not disclose the combination of limitations above with that the inner central tube is positioned within the central tubular chamber at a location that is more nearer to the bottom wall of the central tubular chamber than to the top wall of the central tubular chamber. Regarding claim 5, the prior art of record does not disclose the combination of limitations above with the first connector has a port for sampling gases from the breathing tube and monitoring respiration.
Therefore, claims 1, 2, and 4-7 have been found allowable since any conclusion of obviousness would have been based upon improper hindsight reasoning using knowledge gleaned only from the applicant’s own disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/Primary Examiner, Art Unit 3619